               IN THE UNITED STATES DISTRICT COURT
           IN THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                          1:19 CV 161


RICHARD SCALZO,                             )
                                            )
                  Plaintiff,                )
v.                                          )     CONSENT
                                            )     PROTECTIVE
                                            )     ORDER
                                            )
JAMES ETSON BRANDENBURG,                    )
                                            )
                 Defendant.                 )
_______________________________             )

      IT IS HEREBY STIPULATED BY THE PARTIES AND ORDERED BY

THE COURT as follows:

      The Court finds that certain information sought to be produced during

discovery in this action likely will represent or contain sensitive, confidential,

or proprietary business information, or other confidential personal, financial,

medical, educational, or personnel records, and/or technical or commercial

information within the meaning of Rule 26(c) of the Federal Rules of Civil

Procedure. Accordingly, the Court finds good cause for entry of this Protective

Order (“Protective Order”), as amended.

      IT IS THEREFORE ORDERED as follows:

      1.    Parties to the Protective Order.      The parties to this Protective

Order are Plaintiff Richard Scalzo and Defendant James Etson Brandenburg
(collectively, the “Parties”).   The Parties consent to this Protective Order

through their counsel of record: Plaintiff, through Brian Gulden of Patla,

Straus, Robinson & Moore, P.A. and Ann Schildhammer and Joseph Sullivan

of Taylor English Duma LLP and Defendant, through Joseph P. McGuire and

Murphy H. Fletcher of McGuire, Wood & Bissette, PA.

      To the extent that any other person seeks access to information

designated as confidential pursuant to this Protective Order, such person or

such person’s counsel must first execute the Agreement Concerning Protected

Information attached as Exhibit 1 hereto (“Confidentiality Agreement”).

Specifically, and without limiting the foregoing, if any party to the above-

captioned litigation (“Litigation”) who is not a Party to this Protective Order

seeks access to information designated as confidential, seeks to attend a

portion of any deposition at which confidential information is discussed or

seeks to review any deposition exhibit containing confidential information,

such party or its counsel must first execute the Confidentiality Agreement. As

used herein, the term “Signatory” shall refer to any person who has executed

the Confidentiality Agreement.

      2.    Material Governed.        This Protective Order shall govern all

discovery material produced or disclosed in this Litigation, including the

following: documents (which shall have the broadest possible meaning and

include information memorialized in any way, including in paper or electronic
format), data and information, answers to interrogatories, deposition

transcripts, answers to deposition questions, responses to requests for

admission, affidavits, and such other materials and information as may be

provided by the Parties or other persons during the course of discovery in this

Litigation, including pages of documents or divisible parts of other materials.

      3.    “Confidential Information.”    For purposes of this Protective

Order, “Confidential Information” means information in any form, including

those described in paragraph 2, that is disclosed and designated in accordance

with the procedures set forth in this Protective Order and that reflects or

contains: personal financial information, e.g., salary information, account

statements, and tax returns and related schedules and supporting documents;

and business, financial, or economic information that would ordinarily be

maintained in confidence, where the disclosing person has taken appropriate

efforts to maintain the confidentiality of such information or the party is

otherwise required to keep such information confidential by agreement or law.

The designation of material as Confidential Information shall be deemed

effective, subject to the provisions of paragraph 17.

      4.    Public Information.      No document or other material that is or

becomes available to the public, other than through a violation of this

Protective Order, shall be considered Confidential Information.
      5.    Uses.       Confidential Information appearing in any form,

including those described in paragraph 2, may not be disclosed to any person

except as permitted in paragraph 13 or as otherwise ordered by the Court.

Confidential Information produced in this Litigation is to be used solely for

purposes of this Litigation (e.g., preparing for trial, for use at trial, and

preparing for any appeal of this Litigation) and shall not be used in any other

litigation, or for any business or other purpose whatsoever. By their signatures

below, undersigned counsel specifically agree and represent that they and their

clients will not provide such information or documents to anyone who is not a

Party or a Signatory, including but not limited to posting (either directly or

indirectly) any Confidential Information on any website that is accessible to

anyone who is not a Party or a Signatory.

      6.    Designation of Information as “CONFIDENTIAL.”          A Party or

other person may, in the exercise of good faith, designate any material as

Confidential Information pursuant to this Protective Order.        Documents,

responses to interrogatories, responses to requests for admission, exhibits, and

other material may be designated as containing Confidential Information by

stamping the word “CONFIDENTIAL” on each page or medium containing the

material or data sought to be protected, such that the material or data

appearing on the page is not obscured. Upon request of counsel for any Party

to this Litigation, the designating person shall promptly and precisely identify
the Confidential Information on a page stamped “CONFIDENTIAL.” Material

produced or used in a non-hard copy format (e.g., a native format, such as an

Excel spreadsheet file or Word document file) may be designated as containing

Confidential Information by stamping the word “CONFIDENTIAL” on any

compact disc containing such material and/or by otherwise conspicuously

indicating, as appropriate for the type of electronic material at issue, that such

material is “CONFIDENTIAL” (e.g., by including the word “CONFIDENTIAL”

in the name of the electronic file).

      7.    Documents Produced for Inspections.      For purposes of disclosing

documents for inspection, the disclosing person may refrain from designating

specific documents as Confidential Information until after the inspecting

person has selected specific documents and/or materials for copying. In this

event, the disclosing person shall announce in writing prior to producing the

documents or material for inspection that all such documents and material

should be considered Confidential Information for the purposes of the

inspection.    After the inspecting person selects specified documents and

material for copying but before the production of such copies, the disclosing

person shall designate any Confidential Information contained in such

material.

      8.      Deposition Designations in General.       All    oral    deposition

testimony, regardless of whether the testimony was designated as Confidential
Information on the record, shall be treated as Confidential Information and

subject to this Protective Order for fourteen (14) days after counsel for each of

the Parties has received the transcript of the deposition.

      9.    Designations During the Deposition.         Any person may, on the

record at the deposition, designate portions of oral testimony, or the testimony

in its entirety, as Confidential Information. In the event that any question is

asked at a deposition with respect to which it is asserted, on the record, that

the answer requires the disclosure of Confidential Information, the question

shall nonetheless be answered by the witness fully and completely. Before the

witness answers, however, all persons present who are not otherwise bound by

this Protective Order shall be required to sign or otherwise indicate on the

record their agreement to the Confidentiality Agreement. If any such person,

other than the witness, declines to do so, that person shall leave the room

during the time in which Confidential Information is disclosed or discussed.

When any document or other material designated as Confidential Information

is introduced as an exhibit, counsel introducing such exhibit shall advise the

court reporter that the exhibit is Confidential Information pursuant to this

Protective Order. All persons present at the deposition during the discussion

of such exhibit shall be either a Party or a Signatory or shall otherwise

evidence their agreement to the Confidentiality Agreement. No deposition

exhibit marked as Confidential Information shall be provided to any person
who is not a Party or Signatory or who did not otherwise evidence his or her

agreement to the Confidentiality Agreement. The fact that a Party has not

objected to designation of all or any portion of the deposition transcript as

Confidential Information during the deposition itself does not waive such

Party’s right to seek release of that transcript from the terms and provisions

of this Protective Order pursuant to paragraph 17.

      10.   Designations after the Deposition. Alternatively, counsel for the

designating party may designate an entire transcript or designate specific

pages and lines of the transcript or video recording of the deposition as

Confidential Information by notifying counsel for the Parties and other

attendees of the deposition in writing within fourteen (14) calendar days of

receipt of the transcript or video recording of such deposition.     If within

fourteen (14) calendar days of receipt of the transcript or video recording of

such deposition no person timely designates the transcript or recording, or any

portion thereof, as Confidential Information, then the transcript and any

recording shall not thereafter be subject to this Protective Order. Deposition

exhibits that are marked as “CONFIDENTIAL” will continue to be protected

without further designation, and the continued protection of such exhibits will

not be dependent upon the transcript, or any portion thereof, being designated

as Confidential Information. A separately bound transcript of those portions

of the deposition testimony and exhibits that are designated as Confidential
Information shall be made and the cover shall be marked with the

“CONFIDENTIAL” designation. If any portion of any transcript so marked is

required to be filed with the Court, it shall be filed using the procedures set

forth in paragraph 21.

      11.   Restrictions on Disclosure.       No Confidential Information shall

be disclosed to any persons other than those Authorized Persons identified in

paragraph 13, who may use such information only for the purposes described

in paragraph 5. Nothing in this Protective Order, however, shall prevent

disclosure beyond the terms of this Protective Order if the person designating

the information consents in writing prior to such disclosure, or if the Court

orders such disclosure. Nothing in this Protective Order shall be construed as

a restriction on the use or disclosure of information by the person who supplied

the information, or otherwise limit the ability of a person to publicly disclose

its own Confidential Information.

      12.   Authorized Persons.     Except as agreed to in writing by the

designating person (or its counsel) or as otherwise provided by this Protective

Order, and only after compliance with the procedures set forth herein, access

to Confidential Information shall be restricted to the following persons:

      a.    The Court and Court personnel;

      b.    The Parties to this Litigation;
      c.    The Parties’ counsel, along with associated attorneys in their law
            firms and law clerks, paralegals, clerical staff, and other staff
            employed by such law firms, provided that such persons orally
            agree to abide by the terms and provisions of this Protective Order;

      d.    Independent consulting or testifying expert witnesses or trial
            consultants, including their staff, retained by the Parties in
            connection with this case, provided that such persons sign the
            Confidentiality Agreement;

      e.    The officer or court reporter taking, reporting, recording,
            transcribing, or videotaping deposition or other testimony in this
            action, and employees of such officers or court reporters to the
            extent necessary to prepare the transcript of the deposition; and

      f.    Any other person who is subsequently designated either by written
            agreement by the Parties or by Order of the Court and who has
            signed the Confidentiality Agreement.

      Each person described above to whom Confidential Information is

delivered shall maintain the confidentiality of the document and/or

information. In the event that any person subject to this Protective Order shall

cease to be involved in this Litigation, such person’s access to the Confidential

Information shall be terminated and such person shall either promptly return

such Confidential Information to the person who designated it or destroy such

information, providing a written confirmation of such destruction to the person

who designated it. Any person who has agreed to be bound by this Protective

Order will continue to be bound even if no longer involved in this Litigation.

      13.   Safe-Keeping of Confidential Information.         The recipient of

any Confidential Information disclosed pursuant to this Protective Order shall
maintain it in a secure area and shall exercise due and proper care to protect

its confidentiality.

      14.    Inadvertent Disclosure of Confidential Information by Designating

Person.            Failure   to   designate   or    stamp    information    as

“CONFIDENTIAL” at the time of its production shall not constitute a waiver

of protection of such Confidential Information, provided that the disclosing

person or such person’s counsel promptly notifies all receiving persons upon

realizing the failure, but in no event more than thirty (30) calendar days from

the date of production.      Any person who is notified that Confidential

Information has been inadvertently produced shall treat the information as

subject to this Protective Order unless and until the Court determines that

such designation does not apply. Such receiving person shall make reasonable

efforts to notify all other persons to whom it has provided the Confidential

Information that such material shall be treated and handled in accordance

with this Protective Order. However, the receiving person shall not be in

violation of this Protective Order for any disclosure of information made prior

to receiving such notice.

      15.    Disclosure of “CONFIDENTIAL” Information by Receiving Party.

If a Party or other person receiving “CONFIDENTIAL” Information learns

that, by inadvertence or otherwise, it has disclosed such information under

circumstances not authorized under this Protective Order, such receiving
Party or person shall immediately (i) notify in writing the person who

designated the information as “CONFIDENTIAL” of the unauthorized

disclosures; (ii) use its best efforts to retrieve all copies of the

“CONFIDENTIAL” information; and (iii) inform the person or persons to whom

unauthorized disclosure was made of all the terms of this Protective Order.

      16.   Objections to Designations.   Counsel for any Party may at any

time object to the designation of any material as Confidential Information and

seek the release of such material from the terms and provisions of this

Protective Order by making such request in writing to the person who

designated such material as Confidential Information. Upon making such a

request, the Party requesting the release shall initiate a “meet and confer”

among all Parties to this Protective Order and the person who designated the

material as Confidential Information.     If the Parties and the designating

person are unable to agree as to whether the material at issue is properly

designated Confidential Information, the Party requesting the release may,

within 30 days of the “meet and confer” session, file a motion challenging such

designation with the Court. Upon filing such a motion, pending a ruling from

the Court, information originally designated as Confidential Information shall

be subject to this Protective Order until the Court rules otherwise.

      17.   Notification of Subpoenas.    In the event that any person who

receives or is in possession of Confidential Information subsequently receives
from anyone who is not bound by this Protective Order any subpoena or other

compulsory request seeking the production or other disclosure of such

Confidential Information, that person shall immediately notify in writing the

person who designated the material as Confidential Information, specifying

the material sought and enclosing a copy of the subpoena or other form of

compulsory process in order to permit the designating person the opportunity

to intervene and seek to prohibit the disclosure of the material.         Where

possible, at least ten (10) calendar days’ notice shall be given prior to the

production or disclosure sought to be compelled. Unless otherwise ordered by

a court or other tribunal with appropriate jurisdiction, in no event shall any

person produce or disclose Confidential Information before notice is given to

the person who designated such material as Confidential Information.

      18.   Third Parties.    Any person, even if not a Party to this Litigation,

who produces information pursuant to subpoena, other legal process or

otherwise may designate such material as Confidential Information pursuant

to this Protective Order.

      19.   Newly Added Parties.    In the event that additional parties are

named in this Litigation, neither they nor their counsel shall have access to

Confidential Information until this Protective Order has been amended, with

the Court’s approval, to govern such additional parties and counsel, and until
such additional parties and their counsel have signed the Confidentiality

Agreement.

      20.    Filing with the Court. No Party or other person shall file any

materials that contain Confidential Information with the Court unless filing

those materials is relevant to an issue before the Court. If a party desires to

file materials containing Confidential Information with the Court or to

reference or quote Confidential Information in any filing, counsel will perform

a document-specific, good faith examination of the Confidential Information to

be filed under seal to ensure that it meets the legal and factual criteria for such

treatment. If the Confidential Information meets the legal and factual criteria

for filing under seal, counsel for the Party or person seeking to file, reference

or quote Confidential Information shall comply with the local rules and other

authority governing the filing of material under seal in this District. For any

filing or portion thereof submitted under seal pursuant to this Protective

Order, the filing person shall file a redacted version that does not reflect

Confidential Information such that the redacted filing is publicly available on

the Court’s CM/ECF docket.

      21.    No Waiver. By consenting to this Protective Order, no Party

waives any right it may have to dispute any person’s designation of

Confidential Information. Further, by not challenging the designation of any

material as Confidential Information, no Party waives any right it may have
to challenge the use, admissibility, or authenticity of such material for any

other reason.

      22.   Use at Trial.      Either Party may move this Court for an order

that the evidence at trial be received in such a way as to prevent unnecessary

disclosure consistent with applicable law. Absent such additional order of this

Court, all parties are entitled to use Confidential Information as evidence

during trial without restriction, as may be allowed by the presiding District

Judge. The Parties shall have the right to request that any hearing or portions

of any hearing involving the use or presentation of Confidential Information

be conducted in camera.

      23.   Conclusion of Litigation.      At the conclusion of this Litigation,

the ultimate disposition of documents, files, or other material that contains or

reflects Confidential Information shall be subject to a final order of the Court.

      24.   Survival.    The terms and conditions of this Protective Order shall

remain in full force and effect, shall survive the final resolution of this

Litigation and shall be binding on all Parties and Signatories unless the

Protective Order is terminated or modified in writing by the Court. Each

person subject to this Protective Order shall continue to be subject to the

jurisdiction of this Court, for the purposes of this Protective Order, in

perpetuity, and the Court will retain jurisdiction to enforce the terms of this

Protective Order following termination of this Litigation, the filing of a notice
of appeal or any other pleading which would have the effect of divesting this

Court of jurisdiction of this matter generally.

      25.   Modification or Termination.               The entry of this Protective

Order shall be without prejudice to the rights of any person to apply for

additional or different protection where it is deemed appropriate. This Order

is subject to modification or termination by the Court upon showing of good

cause.

      26.   Notices.     All notices required or permitted to be provided by this

Protective Order shall be made by email. In the event that notification by

email is impracticable, a notice shall be made by either (i) hand-delivery of the

notice to counsel of record in person; or (ii) sending the notice by a courier for

overnight delivery to counsel of record.


                                  Signed: October 6, 2019
STIPULATED AND AGREED:

TAYLOR ENGLISH DUMA LLP

/s/ Joseph C. Sullivan
Ann R. Schildhammer, Esq.
Admitted Pro Hac Vice
Joseph C. Sullivan, Esq.
Admitted Pro Hac Vice
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
Telephone: (770) 434-6868
Fax: (770) 434-7376
E-mail: aschildhammer@taylorenglish.com
E-mail: jsullivan@taylorenglish.com

Attorneys for Plaintiff


PATLA, STRAUS, ROBINSON & MOORE

/s/ Brian D. Gulden
Brian D. Gulden, Esq. (NCSB # 29243)
29 North Market Street, Suite 300
Asheville, North Carolina 28802
Telephone: (828) 255-7641
Fax: (828) 258-9222
E-mail: bdg@psrmlaw.com

Local Counsel for Plaintiff


McGUIRE, WOOD & BISSETTE, PA

/s/ Joseph P. McGuire
Joseph P. McGuire, Esq. (NCSB # 6739)
Murphy H. Fletcher, Esq. (NCSB # 44471)
Drhumor Building, 48 Patton Avenue
Asheville, NC 28801
Telephone: (828) 254-8800
Fax: (828) 252-2437
E-mail: jmcguire@mwblawyers.com
E-mail: mfletcher@mwblawyers.com

Attorneys for Defendant

          EXHIBIT 1: Agreement Concerning Protected Information

               IN THE UNITED STATES DISTRICT COURT
           IN THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

RICHARD SCAZO,                             )
                                    )
      Plaintiff,                    )
                                    )      CASE NO. 1:19-cv-0161
v.                                  )
                                    )
JAMES ETSON BRANDENBURG,                   )
                                    )
      Defendant.                    )

     CONSENT PROTECTIVE ORDER ON CONFIDENTIALITY AND
        PROSPECTIVE SEALING ORDER FED. R. CIV. P. 26(c)

      The undersigned acknowledges that he/she has been given access to

certain documents or testimony covered by the Consent Protective Order on

Confidentiality and Prospective Sealing Order (“Protective Order”) in this case,

that he/she has read, understands, and agrees to be bound by the terms and

conditions of the Protective Order, that he/she consents to the jurisdiction of

the United States District Court for the Western District of North Carolina for

purposes of enforcing this Protective Order, and that he/she has been

designated as an Authorized Person under the terms of this Protective Order.

The undersigned further understands that the Protective Order prohibits
him/her from disclosing or discussing the contents of any document or other

material designated in accordance with the Protective Order to or with any

person other than those individuals identified in the Protective Order. The

undersigned further understands that his/her use of such documents or

material is limited to those uses authorized by the Protective Order.

                    _____________________ SIGNATURE
                  _____________________ PRINTED NAME
                       _____________________ DATE
